Case 17-00088-amc      Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                                Document      Page 1 of 47


                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: Kathylene A. Marshall            :      Chapter 13
                                                Bankruptcy No. 15-18921 (amc)
          Debtor                          :


 Kathylene A. Marshall                    :

          Debtor/Plaintiff                :
                                                Adv. No. 17-00088
               v.                         :

 Yasir A. Abdoun                          :

          Defendant

SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO RECONSIDER
 AND VACATE THE PORTION OF THE ORDER DATED FEBRUARY 11, 2020 AND
ENTERED OF RECORD FEBRUARY 11, 2020 (DOC 37) ENTERING JUDGMENT IN
      FAVOR OF ABDOUN ON PLAINTIFF’S CLAIM UNDER 11 U.S.C.
 §548(a)(1)(B)(i)(ii)(I), ALLOWING ABDOUN’S ALOWED SECURED CLAIM
     AND FAILING TO AWARD DEBTOR EMOTIONAL DISTRESS DAMAGES

                                    INTRODUCTION

           Plaintiff    Kathylene Marshall, by her attorney, has filed

a motion pursuant to F.R.B.P. 9023(e) asking this Court to

reconsider and vacate paragraph 1 of its Order dated February 11,

2020, and entered of record on February 11, 2020 (Document #37),

entering judgment in favor of Defendant Abdoun on Debtor’s claim

under 11 U.S.C. §548(a)(1)(B)(i)(ii)(I) and to reconsider and

vacate its failure to award Plaintiff damages, or other relief1,


      1
      Including recoupment of the emotional distress damages, or
rescission of the tax sale. See Agliori v. Metro. Life Ins. Co.,
879 A.2d 315, 319, 231-322(Pa. Super. 2005)(discussing various
forms of relief, including rescission, available under 73 P.S.
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document      Page 2 of 47


for the emotional distress Plaintiff suffered as a result of

Abdoun’s misconduct.         After a hearing on Plaintiff’s motion the

Court gave the parties leave to brief the issues raised therein.

This Supplemental Brief is filed in support of Plaintiff’s

motion.

        As discussed below, the evidence presented at trial

plainly demonstrates Ms Marshall established the elements of a

cause of action against Abdoun for the intentional infliction of

emotional distress under applicable Pennsylvania Law.                For this

reason she is entitled to damages for the emotional distress she

suffered even if the tort was not named in her complaint as the

basis for that relief.        F.R.C.P. 54 (c); Evans Prods. Co. v. W.

Am. Ins. Co., 736 F.2d 920, 923-24 (3d Cir. 1984).

        In addition, Ms Marshall is entitled to relief for the

emotional distress foisted upon her by Abdoun’s wrongful conduct,

both because such harm constitutes “actual damages” within the

meaning of 73 P.S. §201-9.2 and because the court is expressly

empowered to provide relief for such damages by the provision of

§201-9.2 which, in addition to authorizing the court to treble

the actual damages, also expressly empowers it to “provide such

additional relief as it deems necessary or proper.”


201-9.2 which can be applied to accomplish the deterrence purpose
of the UFTPCPA).

                                        -2-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document      Page 3 of 47


        Similarly, F.R.C.P. 54(c) requires the Court to entirely

disallow Abdoun’s proof of claim because the sheriff’s deed upon

which he bases his claim is a nullity.            It conveys no interest to

Abdoun as the deed was the result of a sheriff sale which the

court lacked the power to order and which the sheriff had no

authority to conduct.        City of Phila. v. Estate of Estate of

Labrosciano, 202 A.3d 145,155(Pa. Comwlth 2017).              A void decree

can be attacked at any time in any court, Brokans v Melnick, 569

A. 2d 1373,1376(Pa. Super. 1989); a sheriff sale which follows

from a void decree is absolutely void and any resulting title is

a nullity.    Dep’t of Fin of Sussex Cty v. Clarke, 2019 Del.

Super. Lexis 471, *12(Del. Supre. Ct. 2019; Meritor Mortgage Corp

v Henderson 421 Pa. Super.339, 617 A. 2d 1323(Pa. Super 1992).

The deed upon which Abdoun relies for its security interest is a

nullity as a matter of state law that conveyed nothing to him,

and does not constitute a valid interest in Debtor’s home.

        Abdoun’s claim must be disallowed as a secured claim for

these reasons, even if Plaintiff did not expressly articulate

them as the basis for this relief in her complaint.

        Finally, the undisputed credible evidence in the record

demonstrated that, if the deed relied upon by Abdoun was not void

ab initiao, it must be avoided under 11 U.S.C. §548(a)(1) because

Debtor met her burden of showing that Debtor involuntarily

                                        -3-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document      Page 4 of 47


received “less than a reasonably equivalent value in exchange for

such transfer, within the meaning of 11 U.S.C §548(a)(1)(B(I).

The Court in the decision which it has agreed to reconsider used

a standard for applying section 548 that was inconsistent with

the facts of this case and inconsistent with the holding of the

Supreme Court in BFP v Resolution Trust Corp., 511 U.S. 531

(1994).

I. F.R.C.P. 54(c) ,REQUIRES THE COURT TO AWARD PLAINTIFF DAMAGES
FOR HER EMOTIONAL DISTRESS BASED ON THE TORT OF INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS, IF NOT PURSUANT TO THE FCEUA.
IT ALSO REQUIRES THE COURT TO FIND ABDOUN TO BE THE HOLDER OF A
TOTALLY UNSECURED CLAIM, IF HE IS THE HOLDER OF ANY CLAIM AT ALL,
BECAUSE THE DEED UPON WHICH HE RELIES IS VOID AS A MATTER OF
STATE LAW, WHETHER OR NOT THE DEED IS A FRAUDULENT CONVEYANCE
WITHIN THE MEANING OF 11 U.S.C. §548.

       A. The Evidence at Trial Establishes Plaintiff’s
Entitlement to Damages for the Tort of Intentional Infliction of
Emotional Distress

             1. Rule 54(c) requires the court to grant Plaintiff
relief for the intentional infliction of emotional distress even
if that tort may not have ben articulated as a basis for such
relief in the complaint.

        F.R.C.P. 54(c)is made applicable to adversary actions in

bankruptcy court by F.R.B.P 7054(a).            Rule 54(c) provides:

        ( c) Demand for Judgment; Relief to be Granted

        A default Judgment must not differ in kind from, or
        exceed in amount, what is demanded in the
        pleadings. Every other final judgment should grant
        the relief to which each party is entitled, even if
        the party has not demanded that relief in its
        pleadings. (emphasis added).


                                        -4-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document      Page 5 of 47


The Third Circuit has expanded on the application of Rule 54(c)
as follows:

        Adherence to the rigid theory-of-the-pleadings
        doctrine has been abolished by the Federal Rules of
        Civil Procedure. A court is not limited to
        granting relief to a party solely on the basis of
        theories of recovery set forth in the pleadings.
        For instance, Fed.R.Civ.P. 54(c) requires that the
        judgment entered shall grant the relief to which a
        party is entitled, even when such relief was not
        demanded in the pleadings.

        Not unexpectedly, Fed.R.Civ.P. 54(c) has been used
        to grant relief based on theories of recovery
        different from those theories set forth in the
        pleadings. For instance, an insurance policy may be
        reformed in an action seeking a declaration of
        nonliability, Metropolitan Casualty Ins. Co. of New
        York v. Friedley, 79 F. Supp. 978 (N.D. Iowa
        1948). Specific performance of a contract may be
        awarded on a claim seeking cancellation and
        rescission. Garland v. Garland, 165 F.2d 131 (10th
        Cir. 1947). Recovery, based on a theory of quantum
        meruit or on a theory of unjust enrichment, or on
        the principle of contribution may be allowed in an
        action instituted for breach of contract. Recovery
        may be granted for breach of contract even though
        the complaint alleges only a tort. See, in general,
        10 Wright, Miller and Kane, Federal Practice and
        Procedure § 2664 at 163169 (1983).

        This does not mean, however, that there are no
        restrictions on the relief that may be granted
        under Fed.R.Civ.P. 54(c). What a court may do
        ultimately is limited by fundamental notions of due
        process and fair play. Sylvan Beach, Inc. v. Koch,
        140 F.2d 852, 861-862 (8th Cir.1944). Fed.R.Civ.P.
        54(c) permits relief based on a particular theory
        of relief only if that theory was squarely
        presented and litigated by the parties at some
        stage or other of the proceedings. Cioffe v.
        Morris, 676 F.2d 539, 541 (11th Cir. 1982). Put
        another way, relief may be based on a theory of
        recovery only if that theory was presented in the

                                        -5-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document      Page 6 of 47


          pleadings or tried with the express or implied
          consent of the parties. Monod v. Futura, Inc., 415
          F.2d 1170, 1174 (10th Cir. 1969).

Evans Prods. Co. v. W. Am. Ins. Co., 736 F.2d 920, 923-24 (3d

Cir. 1984)2(emphasis added).         This understanding of the import of

Rule 54(c) has been echoed by the various circuit courts and by

the courts of this district.          E.g. Yoder v. Univ. of Louisville,

417 App’x 529, 530(6th Cir. 2011) (Rule 54(c) affords Courts

“flexibility in crafting relief so that a plaintiff may recover

on a valid claim regardless of counsel’s pleading errors.”);

Norfolk S. Ry. Co. V Pittsburgh & W.Va. R.R. 153 F. Supp. 3d 778,

810-12 (W.D. Pa. 2015)(breach of contract claim, not expressly

pled, tried by implied consent where parties recognized the issue

had entered the case at trial, where evidence that supports the

unpleaded theory for relief was introduced at trial without


      2
       In Evans the Third Circuit determined Rule 54(c) to be
inapplicable to the facts of that case and held it could not be
relied on by the court below to justify its granting relief based
on events that occurred more than seven months after the
pleadings had closed, on a theory that had been neither raised
nor addressed by either party and where the case had been
submitted on a stipulated record framed by the pleadings, with no
opportunity to present evidence or for the issue to be tried by
express or implied consent. Evans, 736 F.2d at 924. The court
remanded the case to the district court to determine if leave
should be granted to Plaintiff to amend to add the later
occurring events as the basis for relief, with instructions to
the district court to provide the defendant with an opportunity
to respond to such amended complaint and to present further
evidence in its defense. Id. The considerations that led the
3rd Circuit to not apply Rule 54(c) in Evans do not pertain to
the instant case.

                                        -6-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document      Page 7 of 47


objection, and where there was no prejudice to opposing parties’

ability to respond with the introduction of appropriate

evidence); Great Point Intermodal, LLC v Norfolk S. Corp. (In

Great Point Intermodal, LLC) 334 B.R. 359, 362(Bankr. E.D. Pa.

2005)(when substantive law authorizes prejudgment interest,

Rule54(c)permits award of interest despite pleader's failure to

demand it in the pleadings); Sandak v. Dobrayel (in Re

Dobrayel),287 B.R. 3, 19 n.14 and 19-21 (Bankr. S.D.N.Y.

2002)(Rule 54(c) permitted court’s sua sponte grant of relief on

a theory of recovery not pleaded in the complaint where facts

established at trial were consistent with allegations in

complaint.)    In the instant case, the un-plead legal theories set

forth herein which entitle Ms Marshall to the relief she seeks

were tried by implicit, if not explicit, consent.               And their

being raised at this stage of the case does not in anyway

prejudice Abdoun.

        All the evidence in support of the theories that were not

pleaded was admitted without objection or was stipulated to.

Abdoun had an opportunity to and did submit evidence to rebut

Plaintiff’s evidence with his own, where there were factual

issues subject to dispute.         Finally, Abdoun will have an

opportunity to present such arguments he may have to the grant of

the relief on the unpleaded theories in his response to this

                                        -7-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document      Page 8 of 47


supplemental memorandum.3        Thus the theories for relief raised

herein have been tried by implied, if not express, consent and

must be treated in all respects as if raised in the pleadings.

F.R.C.P. 15(b)(2)4.

             2. The facts alleged in Plaintiff’s Complaint and
established at trial, without objection, demonstrate Plaintiff to
be entitled to recover damages for Abdoun’s intentional
infliction of emotional distress upon her.

          The Third Circuit Court of Appeals has on several

occasions predicted the Pennsylvania Supreme Court will

ultimately embrace the Intentional Infliction of Emotional

Distress (IIED) as an actionable tort in the Commonwealth.                 The

Third Circuit further expressed its belief, “[i]n light of extant

case law, ... that the black letter rule of §46 of the

Restatement [(Second)of Torts(1965)], along with the interpretive

comments, may be applied as the basis in Pennsylvania law for the



      3
       Because no prejudice to Abdoun would result from its
doing so, as the issues raised herein have been tried by implied,
if not express, consent, the Court would be required to permit
Plaintiff to conform her pleadings to the evidence to include the
theories for relief discussed herein if such an amendment were
required. F.R.C.P. 15(b); See United States v. Hougham, 364 U.S.
310, 316-17, 81 S. Ct. 13, 18, 5 L.Ed.2d 8, 14-15 (1960)(“The
Federal Rules reject the approach that pleading is a game of
skill in which one misstep by counsel may be decisive to the
outcome and accept the principle that the purpose of pleading is
to facilitate a proper decision on the merits." Conley v.Gibson,
355 U.S. 41, 48(1957).
      4
      F.R.B.P. 15 is made applicable to the instant adversary
proceeding by F.R.B.P. 7015.

                                        -8-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document      Page 9 of 47


tort of the intentional infliction of emotional distress.”                 Chuy

v. Phila. Eagles Football Club, 595 F. 2d 1265, 1273-76 (3d Cir.

1979); Williams v. Guzzardi, 875 F.2d 46, 51 (3d Cir. 1989)

(predicting Pennsylvania Supreme Court will embrace the tort and

the Restatement §46); Silver v Mendel, 894 F. 2d 598, 606(3d Cir.

1990)(relying on example in §46 of Restatement 2d, held,

allegations defendants threatened plaintiff with physical injury

and destruction of business in order to extort money and

thereafter carried out part of threat, stated a claim for relief

under Pennsylvania law for intentional infliction of severe

emotional distress); See Papieves v. Kelly, 437 Pa. 373, 378-79.

238 A. 2d 118, 121 (1970)(recovery may be had for serious mental

or emotional distress directly caused by the intentional and

wanton acts of mishandling a decadent’s body).

        As articulated by the Third Circuit:

        “ ... there are four elements to the action under §
        46: (1) the conduct must be extreme and outrageous;
        (2) the conduct must be intentional or reckless;
        (3) it must cause emotional distress; and (4) the
        distress must be severe.”

Chuy v. Phila. Eagles Football Club, 595 F. 2d at 1273. In her

complaint Ms. Marshal cataloged some of the illegal actions

Abdoun took to dispossess her from her property and to

essentially extort either rent payments from her, to which he had

no legal right, or possession of the property from her, to which

                                        -9-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 10 of 47


he had entitlement.      The complaint included the following

allegations:

           52. In addition, Defendant’s conduct caused
           Plaintiff emotional distress including, but not
           limited to, anxiety, loss of sleep,
           restlessness, loss of appetite, fear of being
           made homeless.

           53. Plaintiff suffers from a host of physical
           and emotional maladies which were aggravated by
           Defendant’s unlawful conduct in connection with
           his attempt to collect his redemption claim
           from Debtor.

           In her prayer for relief, Ms Marshall asked the court,

inter alia, to:

           a. Award Debtor her actual damages, including
           damages for emotional distress ... in an amount
           to be determined at trial ....”

At trial Ms Marshall, testified extensively, without objection,

to Plaintiff’s outrageous conduct and to the severe emotional

distress she suffered as the result of it.             Evidence of her

emotional distress was also offered by Ms Marshall’s son.                 See

Marshall v. Abdoun, 613 B.R. 194, 204-205(Bankr. E.D. Pa. 2020).

Abdoun in response offered testimony of his version of the events

in which he sought to justify his conduct.             In its memorandum

opinion following trial, the court summed up its factual findings

stating:

           ... Abdoun impermissibly attempted to collect
           rent from the Debtor and evict her from the
           Property on numerous occasions. ... When Debtor

                                       -10-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 11 of 47


          filed for Bankruptcy ..., Abdoun continued his
          attempts to impermissibly collect rent from
          Debtor and filed overstated proofs of claim
          which improperly included amounts for rent.
                          ...
          Abdoun’s multiple attempts to have Debtor
          vacate the property were clearly intentional
          and wrongful. In fact, Abdoun made it appear
          to the police that the Debtor was a squatter
          when he knew she was not, forcing her to defend
          herself to the police and humiliating her in
          front of her neighbors. Furthermore, Abdoun
          intentionally and repeatedly continued to
          demand rent he had no right to collect.

Marshall v. Abdoun, 613, B.R. at 202, 220(emphasis added).                 The

Court characterized Abdoun’s unlawful attempts to collect rent

and to evict Ms Marshall from her home as “egregious and

unlawful.”    Id. at 201.       The Court recited a litany of unlawful

acts Abdoun committed in pursuit of those goals:

          Therefore, by falsely claiming that he was
          entitled to possession and rent on multiple
          occasions, Abdoun misrepresented the character
          and legal status of the debt ...

          Additionally, by threatening to collect rent
          that he was not owed, Abdoun threatened to take
          action that he would not have been legally
          entitled to take.... Furthermore, by enlisting
          the police to facilitate the ejectment of the
          Debtor from the Property, Abdoun took
          "nonjudicial action to effect dispossession. .
          .of property" when there was "no present right
          to possession of the property claimed as
          collateral through an enforceable security
          interest" .... Abdoun's use of the police to
          attempt to have Debtor removed ... falsely
          implied that the Debtor had committed a crime
          by remaining in the Property when she had not.


                                       -11-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 12 of 47


Marshall v Abdoun 613 B.R. at 215 (citations to FCEUA omitted,

emphasis added).     That Abdoun’s outrageous conduct is also

expressly prohibited by the FCEUA does not make it any less

outrageous, nor does it insulate the conduct from creating

liability, independent of the FCEUA, as a tort.              Agliori v.

Metro. Life Ins. Co., 879 A.2d 315, 319(Pa. Super. 2005) (“Case

law ... makes clear that the UTPCPL was meant to supplement--not

to replace--common law remedies.”);In re Littles, 90 B.R. 669,

680(Bankr. E.D. Pa. 1988)(“...[T]ort of intentional infliction of

mental distress remains available as an alternative cause of

action [to claims under FDCPA and DCTPR5] for particularly

extreme abusive collection practices.”); See Benjamin v Global

Collection Agency, 1974 Pa. Dist & Cnty. Dec. Lexis 108; 71 Pa.

D.&C. 2d 56(Del. Cnty 1973)(Plaintiff stated claim for

intentional infliction of emotional distress based on conduct

made unlawful by Pennsylvania Unlawful Collection Practices Act,

a criminal statute, even though criminal statute itself did not

create a civil remedy.)         The effects of Abdoun’s conduct on Ms

Marshall is summarized at p. 203 of the Court’s opinion.



      5
       Pennsylvania state Debt Collection Trade Practices
Regulations (DCTPR), 37 PA Code 303.1 et seq that preceded the
FCEUA, were codified and repealed by the enactment of the Fair
Credit Extension Uniformity Act. See the discussion at Part III
below.

                                       -12-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 13 of 47


Marshall v. Abdoun, 613, B.R. at 203.            Ms Marshall was publicly

humiliated by Adboun in front of her neighbors.              He lied to the

police to get them to throw her out of her home and relinquish

possession of it to him, when he had no right to such possession.

His conduct triggered memories of the “many humiliating public

encounters [Ms Marshall] previously experienced with the police

due to her husband’s behavior in prior years.

The court found:

          For approximately six months after the police
          encounter, the Debtor experienced intense fear
          that Abdoun would return with the police and
          force her to leave. Id. at 53:13-21, 56:8-14.
          In fact, she rarely left the Property for fear
          that the police would lock her out when she was
          not home. Id. at 53:22-54:7. Due to her fear
          and anxiety, she became impatient, constantly
          felt "overanxious," struggled to concentrate
          and sleep, and cried frequently. Id. at 54:14-
          55:23. Her Son observed that she had "a weight
          on he [sic] back" since she spent many nights
          after the police encounter crying on the phone
          to her friends. Id. at 71:21-25, 72:10-15.

Marshall v. Abdoun, 613 B.R. at 204.

          In short the evidence at trial, as found by the Court,

demonstrates Ms Marshall has established all the elements

necessary for damages to be awarded her as the victim of the tort

of the intentional infliction of severe emotional distress under




                                       -13-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 14 of 47


Restatement §46.6     Abdoun’s intentional conduct was “extreme and

outrageous”.    The court characterized it as “egregious and

unlawful”.     Marshall v Abdoun, 613 B.R. at 202.           It included

lying to the police, falsely accusing Ms Marshall of criminal

conduct and essentially attempting to extort Ms Marshall into

paying Abdoun money and relinquishing her home.              Abdoun’s conduct

is analogous to the conduct described in comment e.,

illustrations 5 and 7 to §46 of the Restatement.              It is in some

ways a combination of the two.           There are also elements of

illustration 3 to §46 of the Restatement, as Abdoun arranged for

the police to publically confront Ms Marshall in front of her son

and her neighbors about her right to live in her home.

          The court found that Abdoun’s conduct had caused Ms

Marshall emotional distress and the emotional distress was severe

- i.e. it was not a passing event, but went on for six months,

including intense fear of being evicted; for that period of time

she was anxious, impatient, overanxious “struggled to concentrate

and sleep and cried frequently.           Her son observed that she had a

“weight on [her] back” and spent many nights after the police

encounter crying on the phone to her friends.


      6
      Abdoun had the opportunity to offer evidence to rebut Ms
Marshall’s version of the facts, but offered little in the way of
a defense other than to attempt to justify his conduct and to
downplay its egregiousness.

                                       -14-
Case 17-00088-amc    Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                              Document     Page 15 of 47


          This is precisely the type of “severe” distress for

which the cause of action is intended to provide relief.                  See

Restatement (Second) §46, comment j.              It is not “transient” and

“trivial” distress that lasted a day, but included anxiety,

fright, humiliation, worry, crying and sleeplessness that went on

for 6 months.       Given Abdoun’s repeated conduct and demands, Ms

Marshall’s distress was not exaggerated or unreasonable, Id. ,

and was not occasioned by a trivial conduct that society would

expect one to easily shrug off.

          The record reflects that Ms Marshall has satisfied the

four elements for relief for the tort of the intentional

infliction of emotional distress.              Consistent with the

requirement of Rule 54(c), Ms Marshall is entitled to relief in

the form of monetary damages as compensation for the severe

emotional distress which she demonstrated she suffered, even if

she did not articulate that theory as the basis for her right to

the relief in her complaint.           Yoder v Univ. Of Louisville, 417 F.

App’x at 530(Rule 54(c) affords courts “flexibility in creating

relief so that a plaintiff may recover on a valid claim

regardless of counsel’s pleading errors.”)

         B.   The Evidence at Trial Establishes the Deed Upon
Which Abdoun Bases his Interest in Debtor’s Home as A Secured
Creditor to be a Nullity that Gives Him no Interest in the
Property.


                                        -15-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 16 of 47


          1. Rule 54(c) requires the Court to find whatever claim
Abdoun may have to be totally unsecured because the evidence
adduced without objection at trial demonstrates the deed upon
which Abdoun relies to be a nullity which conveys nothing under
applicable state law, whether the deed is avoidable Under 11
U.S.C. §548 or not.

          Rule 54(c) is applicable to Ms Marshall’s objection to

the allowance of Abdoun’s claim as an allowed secured claim.

Though Ms Marshall’s complaint bases her objection to the secured

status of the claim upon 11 U.S.C. §548, the evidence introduced

at trial, without objection, demonstrates the deed upon which

Abdoun relies to be a nullity as a matter of state law that

conveyed no interest in Debtor’s home to him.7

          Though these theories for relief were not expressly

articulated in the complaint, the facts entitling Ms Marshall to

relief based on them were.          The complaint alleges the following

relevant facts:

           6.   On or around July 1, 2014, the City of
          Philadelphia (the “City”) filed a Petition for
          a Rule to Show Cause in the Court of Common
          Pleas seeking permission to sell Debtor’s
          interest in her home in satisfaction of alleged
          delinquent real estate taxes from in a total
          amount of $9,777.13 including interest,
          penalty, attorney fees and lien costs.
          (hereinafter “2014 City Tax Action”).

           7.   On or about July 28, 2014, the Court of
          Common Pleas for the City of Philadelphia


      7
      See the discussion of Rule 54(c) at part I. A.1. above and
the cases cited therein.

                                       -16-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 17 of 47


          issued a Rule granting the City’s Petition to
          show cause why a Decree should not be entered
          permitting the sale of the Property.

           8.   In violation of the requirements of the
          Municipal Claims Tax Lien Act (“MCTLA”) the
          Rule did not provide for a hearing to be held
          before the issuance of a Decree permitting the
          sale. City of Philadelphia v. Manu, 76 A.3rd
          601, 605-608 (Pa. Cmwlth. 2013).

           9.   On or about January 6, 2015 the Court of
          Common Pleas for the City of Philadelphia
          issued a Decree permitting the Property to be
          sold by the Sheriff.

           10.   This order was facially and fatally
          defective as it was issued in the absence of a
          hearing. Without a hearing the court was
          without authority to order the sale. City of
          Philadelphia v. Manu, 76 A.3rd at 605-608.

Additionally, in the Wherefore clause of Count I of the complaint

Plaintiff asked the court, in addition to the specific relief

prayed for, to “Grant such other relief as may be necessary and

proper under applicable law.“

          The deed is invalid because the court order authorizing

the sheriff sale was entered in the absence of the hearing

required by MCTLA section 31.2.           The lack of the hearing deprived

the state trial court of any authority to authorize the sale.

Labrosciano, 202 A.3d at 154-155(Pa. Cmwlth 2018)(“... Section

31.2 hearing is a jurisdictional prerequisite to a sheriff sale,

without which the trial court lacks jurisdiction to authorize a

sheriff sale.”)(emphasis added); City of Philadelphia v Sikder,

                                       -17-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 18 of 47


2018 Pa. Commw, Unpub Lexis 672, *8,*10 (Pa. Cmwlth 2018)(In the

absence of a §31.2 hearing trial, trial court lacked jurisdiction

to enter order scheduling sale)(non-precedential); City of

Philadelphia v. Manu, 76 A.3d 601 at 605-608 (Pa. Cmwlth 2013)(

Section 31.2 hearing is a jurisdictional prerequisite to the

court authorizing a tax sale).           That the order was entered

without the requisite hearing was plainly alleged in the

complaint.    More importantly, evidence of this fatal deficiency

was entered without objection at trial.             In fact the evidence was

was stipulated to by the parties and is indisputable.                Marshall

v. Abdoun, 613 B.R. at 203 ; Ex. S-3, S-4; SOF ¶¶ 6, 7.

          For this reason, the dictates of Rule 54(c) require this

court to disallow Abdoun’s proof of claim as a secured claim,

secured by an interest in Ms Marshall’s home, since the Sheriff’s

deed creating the security interest is fatally defective under

applicable state law, even if this fundamental invalidity of the

deed was not articulated as the basis for this relief in Ms

Marshall’s complaint.         F.R.C.P. 54 (c); See Evans Prods. Co. v.

W. Am. Ins. Co., 736 F.2d at 923-24.

         2. The facts alleged in Plaintiff’s Complaint and
established at trial, without objection, demonstrate The Deed
upon which Abdoun relies for his security interest to be a
nullity.

         a. The Sheriff’s Deed pursuant to an order by a court
lacking jurisdiction to enter the order conveyed nothing,

                                       -18-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 19 of 47


rendering Abdoun’s claim unsecured and totally without basis.

          As the Commonwealth Court of Pennsylvania has clearly

articulated, in the absence of a hearing required by 53 P.S.

§7283(a)8 a trial court “lack[s] jurisdiction to authorize the

sale of the Property at a sheriff’s sale.” City of Phila. v.

Estate of Labrosciano, 202 A.3d 145at 152-155(Pa. Cmwlth 2018);

City of Philadelphia v Sikder, 2018 Pa. Commw, Unpub Lexis 672,

*8,*10 (Pa. Cmwlth 2018)(In the absence of a §31.2 hearing trial,

trial court lacked jurisdiction to enter order scheduling

sale)(non-precedential); City of Philadelphia v. Manu, 76 A.3d

601 at 605-608 (Pa. Cmwlth 2013)( Section 31.2 hearing is a

jurisdictional prerequisite to the court authorizing a tax sale.)

The holding of the Commonwealth Court in Labrosciano is dictated

by the oft repeated teaching of the Pennsylvania Supreme Court

articulated in the context of the Real Estate Tax Sale Law in

Tracy v County of Chester as follows:

          Somehow, over the years, taxing authorities
          have lost sight of the fact that it is a
          momentous event under the United States and the
          Pennsylvania Constitutions when a government
          subjects a citizen's property to forfeiture for
          the non-payment of taxes. We have had occasion
          before to note that we hold no brief with
          wilful, persistent and long standing tax
          delinquents, but at the same time, we have also


      8
      Section 31.2 of the Municipal Claims and Tax Lien Act
(MCTLA)

                                       -19-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 20 of 47


          observed that the "strict provisions of the
          Real Estate Tax Sale Law were never meant to
          punish taxpayers who omitted through oversight
          or error . . . to pay their taxes." Ross
          Appeal, 366 Pa. 100, 107, 76 A.2d 749, 753
          (1950). As this Court stated in Hess v.
          Westerwick, "the purpose of tax sales is not to
          strip the taxpayer of his property but to
          insure the collection of taxes." 366 Pa. 90,
          98, 76 A.2d 745, 748 (1950). The collection of
          taxes, however, may not be implemented without
          due process of law that is guaranteed in the
          Commonwealth and federal constitutions; and
          this due process, as we have stated here,
          requires at a minimum that an owner of land be
          actually notified by government, if reasonably
          possible, before his land is forfeited by the
          state. Reasonable efforts to effect actual
          notice were not carried out in this case, and
          the tax sale of this property must be set
          aside.

Tracy v. County of Chester, 507 Pa. 288, 297 (Pa. April 3, 1985)9

          Since the order authorizing the sale of Ms Marshall’s

home was void, because the court entering it was without

authority to do so, the sheriff’s deed executed pursuant to that

order conveyed nothing to Abdoun.             Cash v. Tozer, 1 Watts & Serg.

519, 529 (Pa. 1841)(sale conducted by sheriff without authority

utterly void and passes no title); Dale v Medcalf, 9 Pa. 108, 109

(Pa. 1848)(Sheriff’s deed conveyed no title when sale not made as



      9
      It is clear from the evidence at trial that Ms Marshall’s
tax delinquency was the result of an error on her part in
believing her abusive husband would keep the taxes current as he
had agreed to do after their separation. See Marshall v Abdoun,
613 B.R. at 202-203.

                                       -20-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 21 of 47


the legislature had required); Federal Land Bank of Baltimore v

King, 294 Pa. 86, 97 (1928)(Sheriff lacked authority to sell

property owned by terre tenant without judgment against the

mortgagor); Dep’t of Fin of Sussex Cty v. Clarke, 2019 Del.

Super. Lexis 471, *12(Del. Super., 2019)(a sheriff sale which

follows from a void decree is absolutely void and any resulting

title is a nullity); Jones v. LaSalle Nat'l Bank (In re Jones),

Nos. 02-15197DWS, 03-0197, 2004 Bankr. LEXIS 1273, at *15 (Bankr.

E.D. Pa. 2004)(“It is undisputed that where a judgment is void as

it would be when the court had no jurisdiction, the sheriff's

sale which follows is a nullity. ... In such case, title will not

pass to any purchaser, innocent or otherwise.”)(citations

omitted); See City of Philadelphia v. Estate of Estate of

Labrosciano, 202 A.3d at155(trial court abused discretion by

failing to set aside sheriff sale conducted pursuant to court

order void for want of jurisdiction).

          A void decree can be attacked at any time in any court;

Brokans v Melnick, 569 A. 2d 1373, 1376(Pa. Super. 1989); See

Meritor Mortgage Corp v Henderson 421 Pa. Super.339, 617 A. 2d

1323(Pa. Super 1992)(Sheriff’s deed resulting from a judgment

entered in the absence of in personam jurisdiction subject to

collateral attack);In re Murray's Estate, 158 Pa. Super. 504,

510, 45 A.2d 411, 415 (Pa. Super. 1946).             Thus, even if the

                                       -21-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 22 of 47


transfer represented by the deed is not avoided under 11 U.S.C.

§548, because of the invalidity of the sheriff’s deed upon which

Abdoun relies, his proof of claim must be disallowed as a claim

secured by a lien on Debtor’s home.10           See Jones v. LaSalle Nat'l


      10
      Because no transfer occurred as a result of the invalid
sheriff’s deed, Abdoun’s entire claim against Debtor fails and
must be disallowed. The so called “redemption claim” Abdoun
would ordinarily acquire in the event of a valid tax sale is not
a personal liability of Debtor that exists independent of the
property interest ordinarily transferred by a valid tax sale
deed. The interest ordinarily transferred is an incipient right
to the vesting of interest in the property in the event the
redemption period expires without the right of redemption being
exercised. 53 P.S. §7293(a); Marshall v Abdoun, 613 B.R. at 215;
In re Pittman 549 B.R. 614, 620 -623. (E.D. Pa. 2016); In re
Hammond, 420 B.R. 633, 635(Bankr. W.D. Pa. 2009).

Abdoun has no right to payment of the redemption amount
independent of the “defeasible title, liable to be defeated by a
redemption within the period prescribed by statute” that would
ordinarily be conveyed by a valid tax sale deed. Appeal of
Gault, 33 Pa. 94, 96, 94, 16 Legal Int. 164 (1859); Easton v
Sulkin, 19 Pa. D. &C. 152, 24 North. Cty Rep. 40 (1933);
Shalemiller v McCarty, 55 Pa. 186, 188(1867)(tax sale purchaser
“takes only an inchoate title which requires the lapse of [the
redemption period] to ripen into an absolute title.”); City of
Philadelphia v Woodside, 10 Pa. D.&C. 565, 566 (Phila. Cty
1928)(“The [tax sale] purchaser takes only an inchoate title ...;
but if before the expiration of the [redemption period] the
petitioner, as owner, seeks to redeem the property, the
purchaser, upon payment of the amount which the sheriff received,
should release his claim of title.)

While this result may appear harsh, the rule for purchase of a
property at a Sheriff sale is "buyer beware. See Lance v.
Gorman, 136 Pa. 200, 20 A. 792, 27 Week. Notes Cas. 45, 47 Legal
Int. 535, 38 Pitts. Leg. J. 183 (Pa. 1890))("the Supreme Court
has held that it is the duty of every man, who purchases at
sheriff's sale, to examine the record and ascertain how the title
stands"). Furthermore, "a purchaser of land at sheriff's sale
buys at his own risk and acquires only the interest which the
defendant in the execution had, and no more." Weidler v.

                                       -22-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 23 of 47


Bank (In re Jones), Nos. 02-15197DWS, 03-0197, 2004 Bankr. LEXIS

1273, at *17, n. 18 (“As no property has ever been transferred

given the invalidity of the judgment and sale, there has been no

transfer of the estate's interest to avoid under either §544 or

§549.”)

II. IN DENYING THE §548 CLAIM THE COURT OVERLOOKED EVIDENCE IN
THE RECORD AND FAILED TO TAKE INTO ACCOUNT THE LACK OF A VALID
STATE COURT ORDER PERMITTING THE FORCED SALE OF DEBTOR’S HOME

          The Court in declining to avoid the transfer under 11

U.S.C. §548 held that Debtor “failed to demonstrate that the

purchase price was not reasonably equivalent to ‘the price that

would have been received if the foreclosure sale had proceeded

according to law.’ ” Marshall v Abdoun, 613 B.R. at 207(citations

omitted).   The Court further states;

          “At trial, the Debtor failed to produce any
          evidence that would support a finding that the
          tax sale price would have been higher if the
          State Court had held the Hearing before it
          issued the Decree permitting the Property to be
          sold. ... Instead, the Debtor based her case on
          the mere speculation that, had the Hearing
          occurred prior to the issuance of the Decree,
          no sale would have occurred. The Debtor
          provided no basis for this speculation, nor
          does this speculation have any impact on the
          issue which the Debtor has the burden to


Farmer's Bank of Lancaster, 11 Serg. & Rawle 134, 1823 Pa. LEXIS
140 (Pa. 1823). Abdoun would fare better if there was a transfer
to be avoided pursuant to 11 U.S.C. §548.



                                       -23-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 24 of 47


          demonstrate - whether the Property would have
          been sold for a higher price if the Hearing had
          been held prior to the issuance of the Decree.”

Marshall v Abdoun, 613 B.R. at 212(emphasis in original)

(citations omitted).

          In reaching these factual conclusions, the Court

overlooked evidence in the record supporting the inference that

there would have been no sheriff sale had the hearing required by

state law been held.         This is so either, because, if a hearing

had been scheduled, and if Ms Marshall had been served with

notice of it, she would have attended such a hearing and

addressed the delinquent taxes, as she attempted to do in 2013,

when she first learned that her husband had failed to pay the

taxes as he had promised.         Or, because, the state court would

have denied the petition for want of proper service, since, as

was actually the case, the rule to show cause had not been

properly served.     Tr. 59:17 - 61:8.

          More importantly, on the record before this Court, it is

impossible for any valid forced sale to occur or to have

occurred, because to this date, the hearing, which is a

precondition to the existence of a valid order compelling a

forced transfer, has never taken place.             Marshall v Abdoun, 613

B.R. at 203; Ex. S-3, S-4; SOF ¶¶ 6, 7.             Labrosciano, 202 A.3d at

154-155(“... Section 31.2 hearing is a jurisdictional

                                       -24-
Case 17-00088-amc    Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                              Document     Page 25 of 47


prerequisite to a sheriff sale, without which the trial court

lacks jurisdiction to authorize a sheriff sale.”)(emphasis

added); City of Philadelphia v Sikder, 2018 Pa. Commw, Unpub

Lexis 672, *8,*10 (Pa. Cmwlth 2018)(In the absence of a §31.2

hearing trial, trial court lacked jurisdiction to enter order

scheduling sale)(non-precedential); City of Philadelphia v. Manu,

76 A.3d 601 at 605-608 (Pa. Cmwlth 2013)( Section 31.2 hearing is

a jurisdictional prerequisite to the court authorizing a tax

sale.)      There is nothing in the record before this court to

suggest that Debtor’s home is subject to a valid order compelling

a forced sale.11     Labrosciano, 202 A. 3d at 155(in absence of a

hearing required by MCTLA, trail court lacked jurisdiction to

enter Decree allowing Property to be sold at a sheriff’s sale).

             In denying Debtor the relief she seeks under 11 U.S.C.

§548, the Court also misapplied the standard required by the

Supreme Court for determining a property’s “reasonable equivalent

value” where, as in the instant case, the decree authorizing a

forced sale is a nullity and the sheriff lacked any authority to

conduct a forced sale.          In the instant case, because the

Philadelphia Court of Common Pleas lacked jurisdiction to issue a

decree compelling the sale, Debtor’s property was not one that



      11
           See the discussion at Part I.B. above.

                                        -25-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 26 of 47


was subject to being sold within the strictures of a foreclosure

sale.    It was in fact a property that Debtor had a right to sell

at “leisure and pursuant to normal marketing techniques.”

          In contrast to the authority relied upon by the Court in

reaching its decision, this is not a case in which a decree

compelling a sale was validly entered, but one in which the sale

itself was improperly conducted in a manner that resulted in a

price that was less than would normally have been produced at a

forced sale.    See cases cited at Marshall v Abdoun, 613 B.R. at

212.    This is a case in which there was no authority for a forced

sale as the state trial court lacked jurisdiction to enter the

decree.    Thus the relevant measure of the “reasonable equivalent

value” of the property at the time of the transfer is not the

price that would have been produced at a foreclosure sale, but

what “one would pay to own real estate that could be sold at

leisure and pursuant to normal marketing techniques.”                See BFP,

511 U.S. at 538-39.

          As the Supreme Court in BFP observed:

          ...the reasonably equivalent value criterion
          will continue to have independent meaning
          (ordinarily a meaning similar to fair market
          value ) outside the foreclosure context.

 BFP, 511 U.S. at 545 -546.          The requirement in MCTLA, that there

be a hearing prior to the issuance of a decree permitting the


                                       -26-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 27 of 47


forced sale of the property, is not for the purpose of preventing

a forced sale at a grossly insufficient price.              It is to provide

protection against a sale taking place at all in the absence of

proper service of the petition and compliance with the

requirements of the law authorizing such sales on a petition, and

as a means of insuring due process before the government takes

the extraordinary step of depriving a citizen of their home.

Labrosciano, 202 A.3d at 153, 154.             The evidence in the record

before this Court demonstrates that a prerequisite for a valid

order compelling a sale never occurred, rendering the order

authorizing the sale invalid and the sale itself a nullity.

          For this reason, the proper measure for determining

whether the putative transfer to Abdoun represented by the

Sheriff’s deed was for “reasonably equivalent value” is not to

the price that would have been paid had a valid order compelling

a sale been entered and a sale been properly conducted pursuant

to that order, but to what the fair market value of the property

was at the time of the transfer.              Based on the evidence admitted

at trial that value of Debtor’s home was as much as $250,000.00 -

which is what Defendant admitted the fair market value of the

property to be in his proof of claim, or at least $76,400.00 -

which is what the city determined the value to be at the time of

the deed.   Ex. S-4, pp.4-5; S-5, p. 2; S-8.

                                       -27-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 28 of 47


          Thus, if the claim is not disallowed entirely for the

reasons set forth in part I. B. above, rendering avoidance

pursuant to 11 U.S.C. §548 unnecessary, the transfer represented

by the invalid Sheriff’s deed must be avoided pursuant to 11

U.S.C. § 548, the property recovered pursuant to 11 U.S.C.

§550(a) (1) and Abdoun’s claim disallowed.

III. IN DETERMINING THAT THE FAIR CREDIT EXTENSION UNIFORMITY
ACT DOES NOT PERMIT DAMAGES FOR EMOTIONAL DISTRESS THE COURT
OVERLOOKED THE PROVISION OF 73 P.S. §201-9.2 THAT PERMITS THE
COURT TO PROVIDE SUCH ADDITIONAL RELIEF AS IT DEEMS NECESSARY OR
PROPER; IGNORED THE PLAN LANGUAGE OF THE STATUTE, THE RULES OF
CONSTRUCTION ENSHRINED IN PENNSYLVANIA LAW AND THE MANDATE OF THE
SUPREME COURT OF PENNSYLVANIA TO LIBERALLY CONSTRUE THE UTPCPL TO
EFFECTUATE ITS PURPOSE

          As set forth at length in Part I.A. above, in its

Memorandum Opinion, this Court, based on the evidence presented

at trial, found Abdoun to have committed numerous unfair and

deceptive acts and practices in violation of the Fair Credit

Extension Uniformity Act by demanding rent to which he had no

entitlement, by asserting a right to possession of Debtor’s home

he did not have, and by and falsely accusing her of being a

criminal trespasser using the police to intimidate the Debtor

into vacating her home.         Marshall v Abdoun 613 B.R. at 215.          The

Court acknowledged Ms Marshall suffered an “ascertainable loss of

money or property, real or personal”, 73 P.S. §201-9.2(a), as a

result of Abdoun’s unlawful conduct and the Court found Debtor


                                       -28-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 29 of 47


suffered emotional damages from Abdoun’s misconduct and found

Abdoun’s conduct to be “egregious” and “clearly intentional and

wrongful”.    However, the Court did not award Debtor any relief

for her emotional distress.          The Court held that emotional

distress damages are not included in the term “actual damages”

within the meaning of 73 P.S. §201.9.2.             Marshall v Abdoun 613

B.R. at 218-219.     In reaching that result, the Court did not

consider at all its discretion under 73 P.S. §201-9.2 to award

“additional relief as it deems necessary and proper” as a source

of authority to award emotional distress damages, whether or not

they are included in the actual damages as used in the Act.

           In so holding the Court ignores the plain and express

language of 73 P.S. §201-9.2, the provisions of Pennsylvania

Statutory Construction Act of 1972, and the teachings of the

Pennsylvania Supreme and Superior Courts.             It also gave short

shrift to cases12 from Pennsylvania permitting the award of

      12
      The court indicates that the “vast weight of authority” of
district and bankruptcy court decisions in this district have
“almost uniformly found that emotional distress damages are not
included in the term ‘actual damages’ for purposes of the
UTPCPL”. As indicated in footnote 13 below there is a nearly
equal weight of authority of bankruptcy court cases on the other
side if the issue. But more importantly, the cases cited by the
court in its opinion are actually no authority for that
proposition at all. See Samuel-Bassett v. Kia Motors Am., Inc.,
357 F.3d 392, 400 (3d Cir. 2004). ( District court rulings on
Pennsylvania law are not authoritative and must yield to rulings
of the state Supreme Court or, if none exist, consider decisions
of the state’s intermediate appellate courts in predicting how

                                       -29-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 30 of 47


emotional distress damages pursuant to 73 P.S. §201-9.2 and cases

from other jurisdictions construing similar statutes to permit

provide for the award of emotional distress damages.13               These all



the state’s highest court would rule.) The cases cited by the
Court reason that recovery for emotional distress damages does
not fall within the limitations of 73 P.S. §201-9.2, which only
recognizes as actual damages “any ascertainable loss of money or
property.’ ” Marshall v Abdoun 613 B.R. at 218-219, but the
opinions do so with little analysis, no reference to the decision
of the Pennsylvania Supreme Court in Grimes, which is the Supreme
Court decision the comes closest to shedding light on how the
Supreme Court would rule on the issue. Nor do any ot the cited
decisions discuss the Supreme Court holding in Monumental
Properties, which requires a liberal construction of the UTPCPL
to accomplish its purpose, and none of them consider at all the
requirements of the Pennsylvania Statutory Construction Act in
construing the Pennsylvania Statute.

Instead, they ignore the plain language of the statute and the
fact that the General Assembly chose to use two different terms
for the standing requirement for asserting a claim under 73 P.S.
201-9.2 and the relief that can be afforded once the standing
requirement is met. None of them attempt to read the application
of section 201-9.2 in conjunction with the statutory language of
the FCEUA. Most importantly, none of them discuss in any way the
meaning and purpose of the provision of section 201-9.2 that
gives the court discretion to “provide additional relief as it
deems necessary or proper” and why that clause does not enable
the court to award “additional relief” in the form of emotional
distress damages, where it deems it necessary or proper to do so.

      13
       See e.g. In re Jungkurth, 74 B.R. 323, 335-336 (Bankr.
E.D. Pa. 1987)(actual damages as used in §201-9.2 should include
“a liberal measure of the reasonable consequences of the act to
the wronged party”); In re Littles 90 B.R. at 679, 681-682
(awarded actual damages for emotional distress under 73 P.S.
§201-9.2(a) and exercised discretion under the Act to triple
them); In re Andrews, 78 B.R. 78, 84(E.D. Pa. 1987)(holding
emotional damages to constitute actual damages within the meaning
of §201-9.2, though finding Plaintiff had failed to prove such
damages); Brunwasser v. Trans World Airlines, Inc. 541 F.Supp
1338, 1346-1347(liberal construction of the UTPCLP mandated by

                                       -30-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 31 of 47


indicate that damages for emotional relief are included in the

relief the court has the power to provide under 73 P.S.§201-9.2

for violation of the prohibitions contained in the Fair Credit

Extension Uniformity Act.

          Neither the UPTCPL nor the FCEUA contain a definition of

“actual damages” or a formula for calculation of “actual damages”

and the Pennsylvania Supreme Court has not to date interpreted

the statutory term.      Agliori v. Metro. Life Ins. Co., 879 A.2d




Pa. Supreme Court requires one who has been damaged by UTPCPL
violation be able to pursue damages for actual injury from the
violation); In re Belile 209 B.R. 658,665(Bankr. E.D. Pa.
1997)(awarded Plaintiff modest actual damages under §201-9.2 for
emotional distress); Donahue v. NFS, Inc., 781 F. Supp. 188, 193-
94 (W.D. N.Y. 1991) ($ 100 awarded for debtor's fear generating
physical repercussions); Smith v. Law Offices of Mitchell N. Kay,
124 B.R. 182 (D. Del. 1991) (jury award of $ 15,000 remitted to $
3,000; debtors suffered emotional distress, but court finds that
much of it arose from personal circumstances of the debtors);
Crossley I, supra, 90 B.R. at 685, 687, 697-98 ($ 1,000 actual
damages awarded to a 70-year-old widow who was frightened into
cashing her pension contribution to pay debt); Bingham v.
Collection Bureau, Inc., 505 F. Supp. 864, 875 (D. N.D. 1981)
1,000 actual damages awarded to the wife debtor whose
(psychological injury was supported by expert testimony; $ 100
award to the husband debtor for loss of his wife's consortium);
Dukes v. Firstrust Bank (In re Dukes), No. 91-15339DWS, Adv. No.
96-1004, 1997 Bankr. LEXIS 2221 (Bankr. E.D. Pa. Nov. 12, 1997);
Patterson v. Chrysler Fin. Co. (In re Patterson), 263 B.R. 82
(Bankr. E.D. Pa. 2001); Roche v Fireside Chrysler-Plymouth,
Mazda, 235 Ill. App. 3d 70,82, 86 600 N.E. 2d 1218,
1225(1992)(under similar Illinois Consumer Fraud Act state
appellate court award of $750.00 actual damages for “aggravation
and inconvenience” when plaintiff had also established actual
economic damages. )



                                       -31-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12    Desc Main
                             Document     Page 32 of 47


315, 319(Pa. Super. 2005); See Samuel-Bassett v. Kia Motors Am.,

Inc., 357 F.3d 392, 400 (3d Cir. 2004).             However, consistent with

the melding of statutory and common law tort and contract

remedies, the case law of Pennsylvania has sanctioned the

application of several assessment schemes under the UTPCPL,

Agliori v. Metro. Life Ins. Co., 879 A.2d at 319, none of which

expressly excludes emotional distress from the definition of

actual damages.

          Though the Pennsylvania Supreme Court has not ruled on

the definition of the term “actual damages” as used in §201-9.2,

its decision in Grimes v Enter. Leasing Co. Of Phila.. LLC, 629

Pa 457, 105 A.3d 1188 (2014) suggests that it would not define

the term to be synonymous with “ascertainable loss.”               In that

case the Pennsylvania Supreme Court held that “the mere

acquisition of counsel would not suffice to satisfy the

‘ascertainable loss’ standing requirement for bringing a cause of

action under 73 P.S. §201-9.2.           Grimes,629 Pa 465.      In reaching

its decision the court turned to the tools of statutory

construction found in 1 Pa.C.S. §1921(a) and 1922(1).                It found

that section 201-9.2 was not ambiguous and that following the

plain language would not bring about an absurd result.                   Following

that plain language the court reasoned:



                                       -32-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 33 of 47


          Here, the operative statute initially provides
          for damages relative to "ascertainable
          loss[es]," then separately provides for awards
          of "costs and reasonable attorney fees." 73
          P.S. §201-9.2(a). This express authorization of
          attorney fees awards is "in addition to other
          relief provided in this section," which "other
          relief" encompasses the damages made available
          as compensation for ascertainable losses. The
          fees are derivative and consequential. Section
          9.2(a)'s plain language makes it readily
          apparent that the General Assembly deemed
          ascertainable losses and attorneys' fees to be
          distinct items for redress.

Grimes v. Enter. Leasing Co. of Phila., LLC, 629 Pa. at 465-66,

105 A.3d at 1193.     Given this analysis, the Pennsylvania Supreme

Court would likely point to the use of different phrases to

describe the eligibility for relief under §201-9.2, i.e what is

necessary to establish a private right of action under §201-9.2,

and the measure of relief available once the standing requirement

is met, as evidence that the General Assembly did not intend the

two phrases to be synonymous.          Similarly, it is also likely the

Pennsylvania Supreme Court would point to the separate sentence

in Section 201- 9.2 providing that the court “may provide such

additional relief as it deems necessary or proper” as evidence

that the legislature did not intend for the additional relief the

court is empowered to provide to be limited either by the

definition of “ascertainable damages” or “actual damages”.

          Instead, Grimes suggests this independent clause must be


                                       -33-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 34 of 47


construed to provide the court with authority to provide relief

not encompassed by either of the concept of “actual damages” or

“ascertainable loss”. Id. At 467; see Agliori v. Metro. Life Ins.

Co., 879 A.2d at 319(“Consistent with the melding of statutory

and common law tort and contract remedies, our case law has

sanctioned the application of several damage assessment schemes

under the UTPCPL.”); Metz v. Quaker Highlands, Inc., 714 A.2d 447

(Pa. Super. 1998)( prevailing plaintiff awarded rescission of a

sales contract for real property as well as treble damages under

UTPCPL).    As the Third Circuit Court of Appeals observed in In re

Smith in determining the types of conduct to which it is

available to remedy section 201-9.2:

           appears merely to provide a private remedy for
           all violations of section 3 which might
           otherwise escape remedy because they do not
           affect the public interest and would not
           therefore be subject to enforcement by the
           Attorney General under section 4 of the UDAP.

In re Smith, 866 F.2d 576, 583 (3d Cir., 1989).              The narrow

construction of the provision utilized by the Court in its

Opinion does not permit it to serve the purpose envisioned by the

Third Circuit, or by the plain language of the statute.

           The Fair Credit Extension Uniformity Act was enacted

March 28, 2000, effective June 26, 2000, inter alia , to deter

creditors from engaging in conduct “the natural consequence of


                                       -34-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 35 of 47


which is to harass, oppress, or abuse any person in connection

with the collection of a debt.”           See 73 P.S. §2270.4(b)(4).        The

Act and the regulations that preceded it, undoubtedly intended

to supplement the tort remedies available for abusive debt

collection practices.         See In re Littles, 90 B.R. at 680

(inadequacy of the tort of intentional infliction of mental

distress to prevent abusive collection practices was undoubtedly

motivation behind enactment of such measures as the FDCPA and the

DCPTR).   The present provisions of the FCEUA had their origins in

regulations that were promulgated by the Pennsylvania Department

of Justice, Bureau of Consumer Protection under the authority

conferred upon it by 73 P.S. §201-3.1 of the Unfair Trade

Practices and Consumer Protection Law, Act of December 17, 1968,

P.L. 1224, as amended, 73 P.S. § 201-1 et seq.              Pa. Retailers'

Assoc., Reliable, Inc. v. Lazin, 57 Pa. Commw. 232, 234, 426 A.2d

712, 714-15 (1981); See In re Jungkurth, 74 B.R. 323, 335-336.

(Bankr. E.D. Pa. 1987).         The Debt Collection Trade Practices

Regulations (DCPTR), as they were known, were codified at 37 Pa.

Code § 303.1 et seq.         Id.   The regulations provided that it shall

be an unfair or deceptive act or practice for a debt collector to

engage in many activities described in Section 303.3 of the

regulations, 37 Pa. Code § 303.3.             Pa. Retailers' Assos.,

Reliable, Inc. v. Lazin, 57 Pa. Commw. 232, 234, 426 A.2d 714-15;

                                       -35-
Case 17-00088-amc    Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                              Document     Page 36 of 47


See In re Jungkurth, 74 B.R. at 335-336.              The regulations, and

the FCEUA that followed, largely embodied the provisions of the

Fair Debt Collection Practices Act and extended the applicability

of many of those provisions to creditors who were not covered by

the FDCPA.

          The FCEUA replaced the Debt Collection Trade Practices

Regulations which were repealed by the passage of the FCEUA. 73

P.S. §2270.6.       “The Act establishes what shall be considered

unfair methods of competition and unfair or deceptive practices

with regard to the collection of debts.”              73 P.S. §2270.2.      The

FECUA expressly incorporates the provisions of the federal Fair

Debt Collection Practice Act (FDCPA), 15 U.S.C. §1692 et seq.,

and makes any violation by a debt collector of the provisions of

that Act “an unfair or deceptive debt collection act or practice

under [the FCEUA].” 73 P.S. §2270.4(a).

          In addition the FCEUA goes beyond the FDCPA by

prohibiting certain conduct by creditors, who are excluded from

the coverage of the FDCPA.           The FCEUA defines certain conduct as

“an unfair or deceptive debt collection act or practice under

this act” if perpetrated by a creditor attempting to collect a

debt.   73 P.S. §2270.4(b).          Included in subsections 4,5 and 6 of

§2270.4(b), part of the list of conduct prohibited by a creditor



                                        -36-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 37 of 47


in connection with the collection of a debt, is the following

conduct made a violation of the act:

          (4)any conduct the natural consequence of which
          is to harass, oppress or abuse any person in
          connection with the collection of a debt.
          (emphasis added) This includes but is not
          limited to:

          (4)(i) the use or threat of use of violence or
          other criminal means to the physical person,
          reputation or property of any person;

          4(ii) the use of obscene or profane language or
          language the natural consequence of which is to
          abuse the hearer or reader;

          (4)(iii) the publication of a list of consumers
          who allegedly refuse to pay debts ....;

          (4)(iv) the advertisement for sale of any debt
          to coerce payment of the debt;

          (5) the use of any false, deceptive or
          misleading representation in connection with
          the collection of a debt ...;

         (5)(i) the false representation or implication
         that the creditor is vouched for, bonded by or
         affiliated with the United States or any state,
         including the use of any badge, uniform or
         facsimile thereof;
                                   ...
         (5)(iv) the representation or implication that
         nonpayment of any debt will result in arrest or
imprisonment of any person or the seizure, attachment or sale of
any property of any person unless such action is lawful and the
creditor intenss to take such action;

          (5)(v) The threat to take any action that
          cannot legally be taken or that is not intended
          to be taken;
          (5)(vii) The false representation or
          implication that the consumer committed any

                                       -37-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 38 of 47


          crime or other conduct to disgrace the
          consumer;
                          ...
          (5)(ix) The use or distribution of any written
          communication which simulates or is falsely
          represented to be a document authorized, issued
          or approved by any court, official or agency of
          the United States or any state or which creates
          a false impression as to its source,
          authorization or approval;

          (6)The use by a creditor of “unfair or
          unconscionable means to collect or attempt to
          collect any debt;”
                          ...

          (6)(vi) taking or threatening to take any non-
          judicial action to effect dispossession or
          disablement of property if:

           “(A) there is no present right to possession
          ...”
           (B) “there is no present intention to take
           possession of the property possession of the
           property” or
           (C) the property is exempt by law from such
          displacement.

          In short, §2270.4 subsections (b)(4)-(6) prohibit

precisely the kind of outrageous conduct by a creditor in

connection with the collection of a debt that could form the

bases for an action for the intentional infliction of emotional

distress, if the other elements of that tort are present.                 See

illustrations, §46, Restatement (Second) of Torts (1965).

          The enforcement and penalty provisions of the FCEUA are

found in §2270.5.     Section 2270.5(a) provides that any creditor

or debt collector who engages in an unfair or deceptive practice

                                       -38-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 39 of 47


under the FCEUA shall have committed a violation of the Unfair

Trade Practices and Consumer Protection Law.              The consequence of

this is two fold, first it retains the prohibition of certain

debt collection practices as part of the overall scheme of the

Consumer Protection law and more specifically it provides one

aggrieved by a violation of the FCEUA with remedies as provided

in 73 P.S. §201-9.2 of the UTPCPL.

          Significantly, section 2270.5(b), creates a two year

statute of limitations for such claims.             This is significant in

that 2 years is double the time in which actions can be brought

under the FDCPA for violations of the federal law. 15 U.S.C.

§1692k(d).    At the same time, the two year period is only 1/3 of

the time in which actions for violation of the UTPCPL can usually

be brought,    Gabriel v O’Hara, 368 Pa Super. 383,398; 534 A. 2d

488,496 (Pa. Super 1986), and more in line with the statute of

limitations in Pennsylvania for intentional torts, for damages to

the person and torts arising out of fraud and deceit. See 42

Pa.C.S. §5524(7).

          Finally, 2270.5(c) provides that “Remedies available for

violation of [the FCEUA] and the [FDCPA] shall not be cumulative

and debt collectors who violate the [FCEUA] and the [FDCPA] shall

not incur cumulative penalties.”              There is no limitation in the

FCEUA on the remedies available for violations by creditors.

                                       -39-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 40 of 47


           The remedies available to individuals for violations of

the UFTPCPL are set forth in 73 P.S. 201-9.2 which provides as

follows:

           (a) Any person who purchases or leases goods or
           services primarily for personal, family or
           household purposes and thereby suffers any
           ascertainable loss of money or property, real
           or personal, as a result of the use or
           employment by any person of a method, act or
           practice declared unlawful by section 3 of this
           act, may bring a private action to recover
           actual damages or one hundred dollars ($ 100),
           whichever is greater. The court may, in its
           discretion, award up to three times the actual
           damages sustained, but not less than one
           hundred dollars ($ 100), and may provide such
           additional relief as it deems necessary or
           proper. The court may award to the plaintiff,
           in addition to other relief provided in this
           section, costs and reasonable attorney fees.

73 P.S. § 201-9.2 (emphasis added).

           The Court in determining that section 201-9.2 does not

permit the award of damages for emotional distress, essentially

defined the term “actual damages” as used in §201-9.2 to mean

“ascertainable loss of money or property, real or personal” and

completely read out of the statute the last clause of the

penultimate sentence of the section which provides that the court

“may provide such additional relief as it deems necessary or

proper.”    In addition, the Court disregards the fact that the

legislature chose to use separate and distinct terms to define

who was entitled to relief under §201-9.2 and the relief one who

                                       -40-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 41 of 47


“suffers any ascertainable loss of money or property, real or

personal, as a result of the use or employment by any person of a

method, act or practice declared unlawful by section 3 of this

act” can pursue or may be able to receive at the discretion of

the court. There is nothing in the statute or in applicable

Pennsylvania law that permits such a reading of the statue.

          The Statutory Construction Act of 1972, provides in part

that "[e]very statute shall be construed, if possible, to give

effect to all its provisions" and that "[w]hen the words of a

statute are clear and free from all ambiguity, the letter of it

is not to be disregarded under the pretext of pursuing its

spirit." 1 Pa. C.S. § 1921(a), (b).            Pa. Retailers' Assos.,

Reliable, Inc. v. Lazin, 57 Pa. Commw. at 239, 426 A.2d a, 717.

1 Pa.C.S. §1921(a) further provides that the “object of all

interpretation and construction of statutes is to ascertain and

effectuate the intention of the General Assembly and goes on to

provide that every statute shall be construed, if possible to

give effect to all of its provisions.

          The UTPCPL and the FCEUA are remedial statutes intended

to thwart fraud and to benefit “the public at large by

eradicating, among other things, ‘unfair and deceptive business

practices” and in the case of the FCEUA, debt collection

practices.    Commonwealth v. Monumental Properties, Inc., 459 Pa.

                                       -41-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12    Desc Main
                             Document     Page 42 of 47


450, 457-62, 329 A.2d 812, 815-17 (1974), on remand, 26 Pa.

Commonwealth Ct. 399, 365 A.2d 442 (1976). “Since the Consumer

Protection Law was in relevant part designed to thwart fraud ...

it is to be construed liberally to effect its object of

preventing unfair or deceptive practices.“ Id. at 817.                   The

narrow definition of “actual damages” adopted by the Court in

construing §201-9.2 runs counter not only to the “common and

approved usage” of the term “actual damages”, see 1 Pa.C.S.

§1903(a), but also runs counter to the remedial purpose of the

UTPCPL and the FCEUA.         Agliori v Metro Life Ins. Co. 879 A.2d

315, 319 (Pa. Super. 2005)(Beck, J.)(Pa Supreme and Superior

Courts “have stressed time and again the deterrence function of

the [UTPCPL].”)

          As pointed out above, much of the conduct creditors are

prohibited from engaging in by the statute, in the collection of

their debts, is conduct intended and likely to cause significant

emotional distress in the person to whom the conduct is directed.

Indeed it is the intention of the conduct to produce sufficient

emotional distress to cause the victim to pay a debt that he or

she may not owe or in excess of what is owed.              Denying the victim

of such unfair, deceptive and outrageous collection acts, as are

defined in the statute, the ability to recover the damages they

suffer from such conduct runs counter to the remedial purpose of

                                       -42-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 43 of 47


the law.    See Agliori v Metro Life Ins. Co. 879 A.2d at

319(failure to require defendant to fully compensate consumer for

the harm suffered by entering into a fraudulently induced

contract would result in unacceptable evisceration of the

statutory goals of the UTPCPL).

           The rules of statutory construction further provides

that since the words used in section 201-9.2 are clear and

unambiguous there is no basis for some of them to be given a

meaning that contradicts their ordinary usage.              In ordinary

usage, especially in the context of statutes designed to prevent

the types of harms for which Ms Marshall seeks redress, the term

“actual damages” is not limited to the “ascertainable loss of

money or property, real or personal” but includes emotional

distress damages.     See e.g Lansaw v. Zokaites (In re Lansaw) 853

F. 3d 657(3d Cir 2017)(emotional distress damages are recoverable

as “actual damages” under 11 U.S.C. §362(k)(1)); Crossley v

Leiberman, 90 B.R. 682, 691-692 (E.D. Pa. 1988) (emotional

distress damages constitute “actual damages” within the plain

meaning of §15 U.S.C. §1692k(a)(1) of the FDCPA).

           The precise arguments recited by the Third Circuit in

Lansaw with respect to actual damages for stay violations, which

the Court recognizes in footnote 18 of its Opinion, Marshall v

Abdoun, 613 B.R. at 218, dictate that the term “actual damages”

                                       -43-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 44 of 47


be construed to include emotional distress damages resulting from

violations of the FCEUA.         Like the automatic stay, the provisions

of the FCEUA cited above and violated by Abdoun, are expressly

designed to protect a Debtor within the meaning of the Act from

“non-pecuniary emotional harm such as harassment and pressure

from creditor collection efforts.”            Lansaw v Zokaites, (In re

Lansaw), 873 F. 3d 657, 667-68(3d Cir. 2017).              73 P.S.

§2270.4(b)(4) expressly prohibits creditors from engaging in

conduct “the natural consequence of which is to harass, oppress,

or abuse any person in connection with the collection of a debt.”

Because the express language of the statute reflects this, it is

not necessary to resort to legislative history to discern the

intent of the law.     See 1 Pa. C.S. §1921(a), (b) and (c)1-3 and

(6).

          Similarly, the rational used to determine that the term

“actual damages” used in the FDCPA encompasses distress damages

also applies to section 201-9.2 when used to enforce the

provisions of the FCEUA.         Like the FDCPA, the enactment of the

FCEUA resulted from “the abundant evidence of the use abusive,

deceptive and unfair debt collection practices by many debt

collectors [and creditors]” and recognition that “abusive debt

collection practices contribute to the number of personal

bankruptcies, to marital instability, to

                                       -44-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 45 of 47


the loss of jobs and to invasions of privacy.”              Crossley v

Liberman, 90 B.R. at 692 (quoting from 15 U.S.C. §1692(a)). It is

plain from the provisions of the FCEUA that it is intended to

prevent the same evils that are addressed by the FDCPA

perpetrated not just by debt collectors, but by creditors as

well.   That section 2270.5(c) of the FCEUA provides for non-

cumulative remedies evidences the General Assemblies intent that

debt collectors not be penalized twice for the same conduct and

the expectation of the General Assembly that the relief obtained

under the two statutory schemes for conduct by debt collectors

covered by both statutes will be largely the same.

          Finally, the rules of construction require a court to

give effect to the entire statute.            By concluding that it is

precluded from providing relief to Ms Marshall for the emotional

distress damages she suffered, because they are not “actual

damages”, the court is rendering the statutory provision that

enables the court to “provide such additional relief as it deems

necessary and proper” superfluous and without effect.                This the

court cannot do. 1 Pa. C.S. §1921(a). See             Grimes v Enter.

Leasing Co. Of Phila.. LLC, 629 Pa 467, 105 A.3d 1194.




                                       -45-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 46 of 47


                                   CONCLUSION

           For the reason set forth above, Plaintiff prays this

court to reconsider and vacate those portions of its opinion in

which it declines to deny Abdoun’s proof of claim and fails to

award Ms Marshall damages for her emotional distress.

           Plaintiff prays this court to amend its order to

disallow    Abdoun’s proof of claim in its entirety, finding the

deed upon which he bases the claim to be a nullity under

applicable state law and finding further that, in the absence of

a valid deed, he has no claim against debtor at all.14

           Finally, Plaintiff prays this court to award her

$10,000.00 in emotional distress damages, either as a remedy

pursuant to 73 P.S. §201.9.2(a) for damages suffered by Debtor as

the result of Abdoun’s conduct in violation of the FCEUA, or as

damages for his intentional infliction upon her of severe

emotional distress, pursuant to §46 of the Restatement (Second)

of Torts.




      14
      If the transfer represented by the deed is avoided
pursuant to 11 U.S.C. §548, and the property recovered pursuant
to §550(a)(1), Abdoun could be entitled to a lien in an amount
between $0.00 and approximately $9,000.00, pursuant to 11 U.S.C.
§550(e)for the reasons set forth in Plaintiff’s original findings
of fact and conclusions of law. In such a case, Plaintiff’s
distress damages could be applied as a recoupment against the
claim along with the damages the court previously awarded
Plaintiff.

                                       -46-
Case 17-00088-amc   Doc 58    Filed 12/28/20 Entered 12/29/20 00:00:12   Desc Main
                             Document     Page 47 of 47




                                Respectfully submitted,

                                /s/Irwin Trauss
                                Irwin Trauss, Esquire
                                Attorney for Plaintiff
                                Philadelphia Legal Assistance
                                718 Arch Street, Suite 300N
                                Philadelphia, PA 19106
                                215 981 3811    215 981 3870(fax)
                                Itrauss@philalegal.org




                                       -47-
